DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2018 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statements are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "transfer means" in claim 1, line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeneck-US 8541238 B2.   claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeneck-US 8541238 B2 (as evidenced by Mo et al., 2012).
Claim 1: “An apparatus for thermal processing of nucleic acid in a thermal profile,”:  Schoeneck discloses the present invention generally relates to apparatus and methods for performing real time assays and specifically for performing real time (Col. 1, lines 6-8); Schoeneck disclose the measure of the reaction is based upon measuring the amount of DNA (deoxyribonucleic acid) in the sample (Col. 1, lines 25-26).
“the apparatus employing a reactor holder for holding reactor(s) to accommodate reaction material containing nucleic acid,”:  Schoeneck discloses the an apparatus for performing real time PCR according to preferred methods of the present invention (Col. 2, lines 44-45); further, Schoeneck discloses a substrate 28 which is processed to emboss therein a plurality of wells 30 in specific patterns to hold liquid (Col. 2, lines 55-57).
“the apparatus comprising: at least two baths separated by thermally insulating partition plate(s) where bath mediums in use are each maintainable at a predetermined temperature;”:  Schoeneck discloses incubator 70 includes a plurality of thermal media tanks (baths) 76-79 located operationally intermediate stations 72 and 74 (insulating partition plates, Col. 4, lines 14-15, Fig. 1); the thermal media contained in each of the tanks 76-79 can be at differing temperatures (Col. 4, lines 20-21); 
“and a transfer means for allowing the reactor(s) to change position once or plurality of times between any two adjacent baths of the at least two baths by selectively opening the partition plate(s) and without lifting the reactor(s) out of the baths.”:  Schoeneck discloses apparatus 10 includes provisions for moving the read head 12 relative to the media contained in tanks 76-79 (Col. 4, lines 40-42); Schoeneck discloses with tanks 76-79 located in a linear row between stations 72 and 74, a Cartesian transfer mechanism 84 of the form shown can be utilized (Col. 4, lines 43-45); Schoeneck discloses transfer mechanism 84 can move read head 12 into tank 76 such that spools 40, carrier tape 20, guide mechanism 42, and detector 44 of the preferred form shown are spaced from the opening and extend into the fluid thermal media such as hot water located in tank 76 (Col. 5, lines 9-14).

Claim 2: “wherein the at least two baths comprise: a first bath where the reactor(s) is/are allowed to attain a predetermined high target temperature THT, wherein the THT is in the region 85-99 degree Celsius for pre-denaturation and denaturation of the nucleic acid;”:  Schoeneck discloses tank 76 contains hot water such as for the denaturation step for PCR in the order of 94-98 degrees Centigrade (Col. 4, lines 29-31); Schoeneck discloses each tank 76-79 should include a manner of controlling the 
 
“and a second bath where the reactor(s) is/are allowed to attain a predetermined low target temperature TLT, wherein the TLT is in the region 45-75 degree Celsius for annealing of primers 5or probes onto nucleic acid or for primer extension,”:  Schoeneck discloses tank 78 contains cold water such as for the annealing step for PCR in the order of 50-65 degrees Centigrade (Col. 4, lines 33-35); Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).  (See MPEP §2131.03, Sections I and II).
“the first and the second baths being for thermal cycling the reactor(s) to attain polymerase chain reaction (PCR) amplification or primer extension.”:  Schoeneck discloses when using multiple temperature incubation, ideally each strand of DNA will be limited to doubling with each thermal cycle (Col. 1, lines 29-31); further, Schoeneck discloses an apparatus for performing real time PCR (Col. 2, line 44); additionally, Schoeneck discloses tank 76 contains hot water for such as for the denaturation step for PCR in the order of 94-98 degrees Centigrade (Col. 4, lines 29-31), and tank 78 contains cold water such as for the annealing step for PCR in the order of 50-65 degrees Centigrade (Col. 4, lines 33-35).

Claim 3: “further comprising: a third bath where the reactor(s) is/are allowed to attain a predetermined medium target temperature TMT, wherein the TMT is for annealing of primers or probes onto nucleic acid.”:  Schoeneck discloses tank 78 contains cold water such as for the annealing step for PCR in the order of 50-65 degrees Centigrade (Col. 4, lines 33-35); Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 4: “further comprising:  16a fourth bath where the reactor(s) is/are allowed to attain a predetermined medium target temperature TMT, wherein the TMT is for extension of primers on nucleic acid.”:  Schoeneck discloses tank 77 contains warm water such as for the extension step for PCR (Col. 4, lines 31-32); further, Schoeneck discloses Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).  


Claim 6: “further comprising: a sixth bath that can be progressively heated while conducting melt curve analysis after thermal cycling.”:  Schoeneck discloses an incubator 70 includes a plurality of thermal media tanks (baths) 76-79 located operationally intermediate stations 72 and 74 (insulating partition plates, Col. 4, lines 14-15, Fig. 1); the thermal media contained in each of the tanks 76-79 can be at differing temperatures (Col. 4, lines 20-21); each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 7: “wherein the reactor(s) is/are allowed to stabilize in the first bath, the second bath, the third bath, the fourth bath, the fifth bath or the sixth bath.”:  Schoeneck discloses incubator 70 includes a plurality of thermal media tanks (baths) 76-79 located operationally (insulating partition plates, Col. 4, lines 14-15, Fig. 1); the thermal media contained in each of the tanks 76-79 can be at differing temperatures (Col. 4, lines 20-21); each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 8: “the method comprising: setting the TLT equal to the TMT.”:  Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 9: “the method comprising: using the bath medium in at least one phase selected from the group consisting of air, liquid, solid, and powder.”:  Schoeneck discloses the carrier and the contents carried thereby are sequentially Submerged in multiple tanks containing fluid thermal media in the form of water or air (Col. 1, lines 64-66).
Claim 10: “further comprising: orienting the reactor(s) held by the reactor holder to allow minimum surface area of the reactor(s) to be in a direction of movement of the reactor(s) between the baths.”:  Schoeneck discloses with tanks 76-79 located in a linear row between stations 72 and 74, a Cartesian transfer mechanism 84 of the form shown can be utilized (Col. 4, lines 43-45, Fig. 1); further, Schoeneck discloses suitable 

Claim 11: “the method comprising:  17setting the TLT equal to the TMT.”:  Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 12: “wherein in operation, the partition plates open along a horizontal direction.”:  Schoeneck discloses other types and forms of provisions for moving read head 12 can be utilized including a SCARA type with vertical Z-axis motion such as parallel to the axes of spindles 16 and 18 and a single rotary axis such as parallel to and spaced from the axes of spindles 16 and 18 (Col. 4, lines 54-58).

Claim 13: “wherein in operation the partition plates open along a vertical direction.”:  Schoeneck discloses it should be appreciated that other types and forms of provisions for moving read head 12 can be utilized including a SCARA type with vertical Z-axis motion such as parallel to the axes of spindles 16 and 18 (Col. 4, lines 53-56).
Therefore, Schoeneck meets the limitations of claims 1-4 and 6-13.


5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeneck-US 8541238 B2 (as evidenced by Mo et al., 2012).
Claim 5: “further comprising: a fifth bath where the reactor(s) is/are allowed to attain a temperature TAP for an additional process for the reactor(s) before thermal cycling, the additional process being one selected from the group consisting of a) reverse transcription-polymerase chain reaction (RT-PCR), b) hot start process, and c) isothermal amplification reaction.”:  Schoeneck discloses the present invention generally relates to apparatus and methods for performing real time assays and specifically for performing real time PCR (Col. 1, lines 6-8); and Schoeneck discloses thermal media tanks 76-79 (Col. 4, lines 14-15).  Additionally, Mo et al. discloses although a number of kits and reagents for RT-PCR and real-time PCR are commercially available, the basic principles are the same (pg. 1, lines 5-6).
Therefore, Schoeneck meets the limitations of claim 5.



Evidentiary Prior Art
The Mo et al. (2012) reference has been used as a supplementary prior art reference pertaining to claim 5, in support of the Schoeneck reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799